DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed 6/30/2021, applicant has submitted an amendment filed 10/27/2021.
Claim(s) 2 and 4-6 has/have been amended.  Claim(s) 10-20 has/have been cancelled.  New Claim(s) 21-29 has/have been added.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Koch on 12/2/2021.

The application has been amended as follows: 

	Amend “feature from the filtered signal for each” in line 2 of Claim 7 to recite –feature from each—(i.e. delete “the filtered signal for”).

configured to--.

	Amend “criterion provide” in line 3 of claim 22 to recite –criterion, and to provide—

	Amend “claim 22” in line 1 of claim 24 to recite –claim 21—(i.e. amend claim 24 to depend on claim 21 and not on claim 22).

Amend “feature from the filtered signal for each” in line 2 of Claim 27 to recite –feature from each—(i.e. delete “the filtered signal for”).

Claim Interpretation
For clarity of the record, the following elements are NOT interpreted as invoking 112(f):
“analog receiver”, “filter”, “feature extractor”, “analog-to-digital converter” in claim 21.
“event trigger” in claim 22.
“digital classification logic” in claim 23.
	While the elements are phrased in a way that could be interpreted as invoking 112(f) (functional name followed by transition phrase “configured to” followed by function), they are claimed as part of “A/The circuit” where a circuit is not interpreted as invoking 112(f) (see MPEP 2181, I. A., 3rd paragraph).
Allowable Subject Matter
Claims 1-9 and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per Claim(s) 1 (and similarly claim 21, and consequently claims 2-9 and 22-29 which depend directly/indirectly on claims 1 and 21), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) A method comprising: receiving an analog signal having a plurality of frames; filtering the analog signal by a filter to produce a filtered signal, wherein the filter is configured by a control signal to select, based on a feature sequence signature, one of a plurality of filter characteristics for each of the plurality of frames of the analog signal; extracting, by a feature extractor, a respective feature from each of the plurality of frames; outputting the respective feature for each of the plurality of frames to form a feature sequence; and performing analog-to-digital conversion of the feature sequence to form a digitized feature sequence.
2011/0137646 teaches “The method illustrated in FIG. 4 of selecting a high pass filter could be used for determining a constant high pass filter that is used for all time frames of y(t), or could be repeated from time to time, for example upon every new time frame” (paragraph 54)  This reference appears to be directed to selecting a high pass filter for noise suppression, and describes determining a high pass filter for every new time frame

	Upon further search (in response to the amendment filed 10/27/2021):
5343496 teaches “To demodulate an incoming DS/SS CDMA channel signal, the signal is sampled at a rate corresponding to the processing gain of the CDMA system to produce a sampled incoming signal. The sampled incoming signal serves as the input to a standard matched filter chosen to conventionally detect the incoming DS/SS CDMA signal. The taps of the standard matched filter are weighted in correspondence to the elements of the signature sequence assigned to the demodulation process, and the weighted outputs are combined to produce a weighted incoming signal. The weighted incoming signal is sampled at D times the symbol rate (wherein D is bounded by the processing gain) to produce a weighted, sampled signal which serves as an input to a tapped delay line; the number of taps in the delay line is selected with reference to the parameter D. Pre-determined outputs from the tapped delay line are further weighted with adaptive coefficients, and the weighted delay line outputs are combined to produce an estimate of the received symbol. The set of coefficients is adaptively selected to minimize the mean squared error between the transmitted and received symbols” (col. 2, line 45 – col. 3, line 6)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 12/2/2021
/ERIC YEN/           Primary Examiner, Art Unit 2658